Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 22, 1976, convicting him of attempted forgery in the second degree, upon his plea of guilty, and imposing sentence. Judgment reversed, on the law, and as a matter of discretion in the interest of justice, plea of guilty vacated, and indictment reinstated. The counts of forgery in the second degree and criminal possession of a forged instrument in the second degree, two of the counts alleged in the indictment, involved a bogus operator’s license. If in fact, as alleged in defendant’s brief, he had a valid interim driver’s license which he ignorantly thought was a mere "permit” and of no help to him in the circumstance of needing to show a driver’s license, adequate representation by counsel would have corrected this misinformation. Despite the apparently perfect defense to the afore-mentioned counts of a valid driver’s license, defendant pleaded *725guilty to attempted forgery in the second degree. We view the failure of counsel to advise the defendant and the court of the existing defense as such incompetent and inadequate representation as to have effectively denied defendant the assistance of counsel (see People v Droz, 39 NY2d 457; People v La Bree, 34 NY2d 257; People v Bennett, 29 NY2d 462; People v Jones, 25 NY2d 637). We, therefore, have vacated the plea and reinstated the indictment (see People v Francis, 38 NY2d 150, 154). Hopkins, J. P., Latham, Margett and Suozzi, JJ., concur.